— In an action for a permanent injunction enjoining defendants from erecting a fence or otherwise trespassing on real property claimed by both parties, plaintiffs appeal from an order of the Supreme Court, Nassau County (Robbins, J.), entered October 21, 1981, which denied their motion for summary judgment. Order reversed, on the law, with $50 costs and disbursements, and plaintiffs’ motion for summary judgment is granted. Defendants have failed to raise a triable issue of fact with respect to plaintiffs’ adverse possession claim. (CPLR 3212; see RPAPL 522; Belotti v Bickhardt, 228 NY 296; McCosker v Rollie Estates, 7 AD2d 865; Bassett v Nichols, 26 AD2d 569.) Gibbons, J. P., O’Connor, Weinstein and Brown, JJ., concur.